 HILTON HOTEL CORP.Hilton HotelCorporation;Sun Cal Investments No.1,Ltd.,d/b/a Los Angeles Airport Hilton andTowersandInternationalUnion of OperatingEngineers,Local501,AFL-CIO,Petitioner.Case 31-RC-572016 December 1987DECISION ON REVIEW AND ORDERREMANDINGBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENSAND CRACRAFTOn 10 December 1984 the Regional Director forRegion 31 issued the attached Decision and Direc-tion of Election in this proceeding, in which hefound appropriate for collective bargaining the Pe-titioner's requested unit of engineering departmentemployees,locksmiths,and locksmith helpers. Inaccordancewith Section 102.67 of the Board'sRules and Regulations, the Employer filed a timelyrequest for review of the Regional Director's deci-sion,contending that the only appropriate unit was'an overall unit of all hotel employees.By mailgramdated 24 December 1984, the Board granted theEmployer's request for review. The Employer's re-quest for a stay of the election was denied. Ac-cordingly, the election was conducted and the bal-lotswere impounded pending the Board's decisionon review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and concludes,substantially for the rea-sons setforth bythe Regional Director in his deci-sion,that the petitioned-for unit comprised of allengineering department employees,locksmiths, andlocksmith helpers is an appropriate unit for bar-gaining.IIn agreementwith theRegional Director,we find that the approximately 25 engineering de-partment employees,locksmiths,and locksmithhelpers share a community of interest among them-selves that is sufficient to constituteanappropriatebargaining unit and that, contrary to the Employer,one overall unit comprised of approximately 1000employees,while perhaps also appropriate, is nottheonlyappropriate unit.We have recently decided two cases raising theissueof the appropriateness of a petitioned-forengineering/maintenance unit.InOmni Internation-alHotel,283 NLRB 475 (1987), the Board foundsuch a unit appropriate whereas inWestinHotel,277 NLRB 1506 (1986), the Board found the peti-iThe Petitioner's motion to permit oral argument is denied as therecord and briefs adequately present theissues andthe positions of theparties359tioned-for unit appropriate.As we emphasized inOmni,the Board makes unit determinations in thehotel industry on a case-by-case basis utilizing tra-ditional community-of-interest criteria,in contrastto the long-rejected rule ofArlington Hotel Co.,126NLRB 400 (1960), which formerly applied a rigidrulemandating that an overall unit of hotel em-ployees was presumptively appropriate. See77 Op-erating Co.,160 NLRB 927 (1966), enfd. 387 F.2d646 (4th Cir. 1967). Accordingly,because each caseturns on the facts revealed in the record, it is likelythat a petitioned-for unit may be found appropriatein some instances but not in others.Based on the record developed in this case, wefind that the facts and circumstances pertinent tothe petitioned-for unit of engineering departmentemployees are closer to those inOmniandShera-ton-Anaheim Hotel,252 NLRB 959 (1980), relied onby the Regional Director, than to those inWestinHotel,and that the unit otherwise is appropriate.2At the outset, we note that inWestinHoteltheBoard foundSheraton-Anaheim Hotelto be distin-guishable because in the latter case the area bar-gaining pattern regarding maintenance units wasmixed and no other labor organization was seekingto represent the hotel employees in a broader unit.In contrast, the local bargaining pattern inWestinHotelfavored overall hotelwide units and an inter-venor union specifically sought to represent anoverall unit of hotel employees including mainte-nance employees.In the instant case, as inShera-ton-AnaheimHotel,there exists a mixed pattern ofbargaining concerningmaintenance units in thelocal area and no other labor organization seeks torepresent the hotel employees in an overall unit.Accordingly, the instant case is factually identicaltoSheraton-Anaheim Hotelin two of the critical re-spects distinguished inWestin Hotel.Further, we find that other factors relied on bythe Regional Director amply justify his conclusionthat the petitioned-for unit is appropriate.First, asinOmni,the engineering department employeesearn the highest hourly wage among the hotel'snonsupervisory employees. Indeed, the degree ofwage disparity is considerably greater here. InOmni,theengineeringdepartmentemployeesearned at least $1 per hour more than the nexthighest rate;in the instant case, several engineeringdepartment employees earn a wage rate approxi-mately double the wage rate paid by the hotel tothe next highest nonmaintenance level.3 Second, al-2For the reasons set forth by the Regional Director, inclusion of thelocksmiths and locksmith helpers in the unit is appropriate.9 InWestinHotel,the average pay for engineering employees fellwithin the median level for all hotel service employees and thus, unlikethe instant case, theyshared comparable wages with other employees.287 NLRB No. 36 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthough the engineering department employees maynot all be highly skilled, employees, the record re-veals that a number of engineering department em-ployees, particularly those at the upper end of thewage scale, perform work requiring considerabletechnical expertise unique to their classification,and they are required to have several years of rele-vant experience in their trade. Finally, the engi-neering department employees have separate imme-diate supervision, possess special skills and training,and have a separate work area and budget. Becauseof these factors, and because local area practice isnot inconsistent with the petitioned-for unit4 andno other labor organization seeks a broader unit,we agree with the Regional Director that the peti-tioned-for unit is appropriate.We have carefully considered the Employer'scontentions that the petitioned-for unit is inappro-priate because of instances of employee interchangeand an overlapping of work performance. We findthat these factors do not, on balance, outweighthose factors permitting a separate unit.5We rec-ognize that the engineering, department includes sixemployees who permanently transferred into thatdepartment from other departments. This degree oftransfer.incidence, however, is no greater than thatinSheraton-Anaheim Hotel,inwhich the permanenttransfer of two outside employees into the engi-neering department, comprised of approximatelysix employees, did not require a finding that onlyan overall unit was appropriate. The record, how-ever, does not show any transfers out of the engi-neering department. This is not surprising, giventhe large wage disparity between the highly paidengineering department employees and the otherhotel employees. Employees would have an incen-tive to seek permanent transfers into the engineer-ing department simply as a matter of upward mo-bility. Such transfers, however, are not the type ofperiodic temporary transfers or lateral, two-waytransfers between departments that may suggestblurred departmental lines and a truly fluid workforce with roughly comparable skills.4The record reveals that the Petitioner has numerous collective-bar-gaining agreements in the local area covering bargaining units limited toengineering/maintenance units The parties stipulated that there is a localbargainingpatternthatincludesseparateunitrepresentationofengineering/maintenance employees at hotels similar to that operated bythe Employer They further stipulated that this local bargaining pattern,which consists ofbothoverall units and smaller units of employees em-ployed at full service hotels, such as that operated by the Employer, re-flect the "industrial reality" of Southern California and Southern NevadaBecause of these area bargaining practices,this case is factually distin-guishable fromRamada Inns Y NLRB, 487F 2d 1334 (9th Cir 1973),Westward Ho HotelCovNLRB,437 F 2d 1110 (9th Cir 1971), in whichseparate units of housekeeping and kitchen employees, respectively, werefound inappropriate by the court of appeals5Further, we conclude that a different result is not required becausehere,unlike Omni andSheraton-Anaheim,final hiring decisions are madecentrally by the Employer's personnel departmentWe also recognize that the record sets forth anumber of instances in which engineering depart-ment employees have worked alongside nonengin-eering department employees and that it revealsthat some nonengineering department employeeson occasion have performed maintenance typework. Again, these factors are not substantially dif-ferentfrom those present inSheraton-AnaheimHotel,inwhich engineering department employees"oftenwork[ed] alongside" other employees.Weagreewith the Regional Director that certaincommon endeavors which occur between engineer-ing department employees and employees in thekitchen, housekeeping, security, and other depart-ments do not obliterate the clear functional distinc-tion between the essentially maintenance and repairduties of the engineering department employeesand the duties required of, and performed by, non-engineering department employees.6Based on the foregoing factors, we conclude, inagreement with theRegionalDirector, that 'the pe-titioned-for unit of engineering department employ-ees, locksmiths, and locksmith helpers is an appro-priate unit for bargaining.7 Accordingly, the Re-gionalDirector'sDecision and Direction of Elec-tion is affirmed, and the case is remanded to theRegionalDirector for further appropriate action,including the opening and counting of the im-pounded ballots.ORDERThis proceeding is remanded to the Regional Di-rector for further appropriate action.6Thus, for example, the Employer places great emphasis on contactsbetween engineering department employees and employees in depart-ments such as housekeeping It details record evidence that employees inthese two departments interact in the cleaning of major water leaks andother cleanup and maintenance operations Although it is cleai that suchincidents of cooperation occur, we are not persuaded that they establish ablurring'of the functional distinction between the duties of, engineeringand the duties of housekeeping Indeed, this difference in job duties to alarge extent explains why the Employer pays housekeeping employees inthe rangeof $4 25 to $475 per hour and pays engineering/maintenanceemployees up to $15 50 per hour Apart from other factors, this wage dis-parity tends to undermine any claim that there is a substantial overlap ofjob functions7Our dissenting colleague concludes that anything less than a singleunit (numbering approximately 1000 employees)cannot be appropriate inthis case,and he asserts that our analysis would necessarily lead to the"ludicrous" result of countenancing 30 separate units in this hotelWe seeno evidence that the many different factors distinguishing the engineeringdepartment employees from other employees would necessarily be a basisfor distinguishing all the other departments from each other,and thus wesee no reason for such an all-or-nothing approachWe would also notethat in characterizing the Employer's operations as "typical of the indus-try," and further concluding that such operations require a finding thatnothing less than a single unit is appropriate, the dissent comes perilouslyclose to the rigid one-unit rule ofArlington Hotel Co,supra For the rea-sons stated inOmni,supra, and precedent cited therein,we have rejectedthat rigid approach in favor of case-by-case determinations In our viewwe have given appropriate consideration to all the factors relevant to theunit determination in this particular case HILTON HOTEL CORP.361CHAIRMAN DOTSON,dissenting.Contrary to mycolleagues,Iwould find that thepetitioned-for unit of engineering department em-ployees, locksmiths, and locksmith helpers does notconstitute an appropriate unit for bargaining, andthat only an overall unit is appropriate in thiscase.IThe hotel,as istypicalof the industry, is ahighly integrated operation with the various de-partments working in close concert and employeesbeing cross-trained to perform jobs in other depart-ments.Each department is closely coordinatedwith the others in order to serve the hotel's con-vention business. The employees in all job classifi-cations share common terms and conditions of em-ployment. They receive the same benefits, enjoythe same health and welfare coverage,are subjectto the same wage policy, and have the same per-sonnel policies and seniority system. All employeeseat and take breaks in the same cafeteria and re-ceive free meals and park in the same parking lot.Uniforms are provided to all 80 or 90 percent ofthe employees who wear them. All employees alsopunch a timeclock. Althoughengineeringdepart-ment employees have separate immediate supervi-sion,every department head is supervised by theresident manager.Managementfor the entire hotelis centralized in the general manager.Further, thepersonnel department is responsible for final per-sonnel actions involving all employees,includinghiring and firing,interviewingof jobapplicants,counseling,disciplinaryactions,grievancehan-dling,training,and employee relations.In addition, there is frequent day-to-day contactbetween engineering department employees andemployees in other departments. The engineeringdepartment employees act as delivery persons forsupplies and materials throughout the hotel. Also,as the Regional Director stated:In this regard,on occasion, engineers work inthe presence of housekeeping employees whileperforming work in guest rooms; for example,repairing plumbing during water spills andfloods while housekeeping employees may beclearing the water away. Further,an engineermay ask a housekeeping employee, or an em-ployee in any other department, for clarifica-tion or the location of a work request once theengineer gets to the general areawhere thework is to be performed.Engineers also havecontact with security guards who often standnearby the area [sic]where engineers areworking when safety or other security con-cerns exist.Engineers often need to obtainkeys from a front desk employee in order toget into an area where work needs to be per-formed. On finishing a work request relayedby a PBX operator,an engineer customarilyreports to the operator that the job has beencompleted. Both engineers and security guardsrespond to hotel emergency alarms.Engineersalso occasionally train or explain to employeesin the various departments the proper proce-dures for operating the equipment in the vari-ous departmentswhichthe engineers are re-sponsibleformaintaining.Whenengineershang flags, they must obtain them from thebellmen. A doorman may direct traffic aroundthe working engineer.Furthermore,with respect to the interchange-ability of employees, as my colleagues note, six em-ployees have been permanently transferred fromother departments to the engineering department.Therefore,inasmuch as there are 23 engineeringdepartment employees, in 1 year of operation over25 percent of the engineering department jobs havebeen filled by permanent transfers. Moreover, eventhough the recordisunclearwhether there havebeen temporary transfers into the engineering de-partment,nonengineering employees occasionallyperform engineering department work.In reaching the conclusion that the petitioned-forunit is appropriate, the majorityrelies onthe factthat the engineering department employees possessspecial skills, have separate immediate supervision,and separate work areas.However, as the RegionalDirector found,none of the engineering employeesare highly skilled. Nor is anengineeringor a craftlicense required of them by the Employer. As men-tioned above, though the engineering departmentemployees have separate immediate supervision,they share higher supervision with the other de-partments, and authority for personnel matters af-fecting all employees rests with the personnel de-partment. Further, the factors relied on by the ma-jority are common to most if not all the hotel's 30departments. Each department has a specific func-tion, specific responsibilities,and separate immedi-ate supervision. Also, employees in many of the de-partments are as highly skilled as the engineeringemployees. For example, kitchen employees workunder separate immediate supervision,have specialskills, and work in a confined area. Therefore, al-though I assume not even my colleagues wouldagree with a finding that all the Employer's depart-ments constitute appropriate units, that is the ludi-crous result that analysis leads to.Accordingly, I conclude that because of the1See my dissent inOmni InternationalHotel,283 NLRB 475 (1987)highly integrated and mutual interests of the Em- 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployer's employees, the common wage policies andfringe benefits shared by all employees, the central-ized formulation of personnel policies, the dailycontact and interchange among employees in dif-ferent departments, and the transfers among em-ployees in the various departments, including engi-neering, the only appropriate unit in this case in anoverall unit of hotel employees.APPENDIXDECISION AND DIRECTION OFELECTION[']Upon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before a hearing officer of the National LaborRelations Board.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its authority in this proceedingto the undersigned.-Upon the entire record in this proceeding, the under-signed finds:1.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2iAlthough at the outset of hearing the parties stipulatedthat the Em-ployer's name is Los Angeles Airport Hilton And Towers, later in thehearing confusion surfaced regarding the Employer's true name Duringhearing, the Employer promised to produce evidence to resolve the issue,however, no such evidence was submitted prior to close of hearing TheEmployer has not addressed this issue in its post-hearing brief. Petitionerdid not submit a post-hearing brief However at hearing, theparties stipu-lated that the owner of the facility involved in this proceeding, where allof the employees in the petitioned-for unit are employed,isSun Cal In-vestments No 1 Ltd d/b/a Los Angeles Airport Hilton And Towers,herein called the Owner The Owner, acting through its counsel at hear-ing, took the position that it is also the Employer in these proceedingsThe Petitioner refused to concede that the Owner is the Employer, not-withstanding thatPetitionerdesignatedthe Los Angeles Hilton [And]Towers as the Employer in its petition Further, Petitioner failed toamend its petition to designate a different employer Nor did thePetition-er contend that the Owner was not the Employer in this proceeding, oroffer any evidence which would support the finding of a different em-ployerThe record establishesthat allof the,employees permanently employedat the facility, except for the general manager and the comptroller, are onthe payroll of the Owner The generalmanager andthe comptroller areon the payroll of theHiltonHotel Corporation The Hilton Hotel Corpo-ration is themanaging agentfor the Owner In its capacityasmanagingagent for the Owner, the Hilton Hotel Corporation has total responsibil-ity for the labor relations policy in effect at the Owner's hotel facilitywhich is the subject of this proceedingBased on the foregoing, and the recordas a whole,Ifind that theOwner and the Hilton Hotel Corporation are joint employers in the oper-ationof the Los Angeles Airport Hilton And Towers Cf,ModerateIncomeManagement Company, Inc, andMarineviewHousing Company,No 1, 256 NLRB 1193 (1981) Having found that the Owner and theHiltonHotel Corporation are joint employers, I will refer to them collec-tively hereinafter as the Employer2Prior to close of hearing, the Employer movedthat thisproceedingbe transferred to the Board in Washington, D C for decision, requestingthatthe Regional Directortake administrativenotice of the Board's grantof review of Regional Director decisionsin similar casesIn support of itsposition,the Employer citesThe President and Fellows of Harvard Col-lege,269 NLRB No 151 (1984),Albanese Development Corp d/b/a Holi-day Inn Alton,270 NLRB No 199 (1984),Ramada Inns, Inc d/b/aRamada Beverly Hills,Cases 31-RC-5631 and 31-RC-5650,Knott HotelCorp., d/b/a Viscount Hotel,Case 31-RC-6493, andACL Corp d/b/a At-lantaHilton and Towers,Case 10-RC-12727, andNL R.B v WestinHotel,116 LRRM 3288 (July 24, 1984) The hearing officer referred the2.The Employer isengaged incommerce within themeaning ofthe Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.33.The labor organization involved claims to representcertainemployees of the employer.4.A question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.5.The following employees of the Employer consti-tutea unit appropriate for the purposes of collective bar-gainingwithin the meaning of Section 9(b) of the Act.4Included:All engineering department employees,locksmiths, and locksmith helpers employed bythe Employer.Excluded-Office clerical employees, professionalemployees, guards, all other employees,and su-pervisors as defined in the Act.[Direction of Election omitted from publication.1Right to RequestReview .Under theprovisionsof Section 102.67 of theBoard'sRules and Regulations,a requestfor review of this Deci-sionmaybe filed with the National LaborRelationsBoard, addressedto the Executive Secretary, 1717 Penn-sylvaniaAvenue, NW., Washington, D.C. 20570. Thisrequest mustbe received by theBoard inWashington byDecember10, 1984.motion to the Regional Director for ruling.Inasmuchas the above-refer-enced cases citedby the Employer involveemployers different from theEmployer in this proceeding,and the Issuesinvolvedare similarto thoseissueswhich are routinely resolved at the Regional level of the Board,the Employer'smotion ishereby deniedaThe Employer,Sun Cal InvestmentsNo 1, Ltd., d/b/a LosAngelesAirport Hilton And Towers (hereincalled Sun Cal),a limited partner-ship,and the HiltonHotel Corporation,a Delaware corporation, is en-gaged in the operation of a full-service hotel located in Los Angeles Cah-forma knownas the Los Angeles Airport Hilton And Towers,hereincalled the hotel Basedon a projectionof the operationsof the hotelsince on or about August 28, 1984,the date onwhich SunCal becamethe ownerof the hoteland its ongoing business operation,the Employer,in the course and conduct of the operationsof the hotel,will annuallyderive gross revenues in excessof $500,000 In addition, during this sameprojectedperiod,Sun Cal will purchase and receive goods valued inexcess of $50,000 from sources located outside the Stateof California foruse in operatingthe hotel Thus, the Employersatisfies the statutory ju-risdictional requirements as well as the Board'sdiscretionary standard forasserting jurisdictionover hotelsPenn-Keystone Realty Corp,191NLRB800 (1971)4The Petitionerseeks to represent all employees in the Employer'smaintenance and engineering shop as a separate unit.The Employer con-tends that the petitioned-for unit is not appropriate,and that the only ap-propriate unit consists of anoverallwall-to-wall unit whichincludes allof the Employer's non-supervisory,non-clerical,operational employees.The Petitioner stated that it is unwilling to go to an election if thesmallest appropriate unit is determinedto be a wall-to-wall unit The Pe-titioner is willing to go to an election if the unit found appropriate con-sistsof the petitioned-for unit, plus the locksmiths and "some othermodest increase."There hasbeen nohistory of collectivebargaining con-cerning any of the employeesemployed by the EmployerThe Employeroperates a 1,284 room conventionhotel,which includesthree restaurants and numerous banquet rooms,ballrooms,and meetingrooms, all in a single multi-level building. The main entranceto the hotel,the registrationlobby, the restaurants, and two ballrooms arelocated onthe streetor lobby level of the hotel Locatedon the level above thelobby level are numerous meeting rooms (suites),a ballroom,a theater, HILTON HOTEL CORP.and an information center.Located just below the lobby level is the plazalevel,where the administration,sales and catering offices,and a familyfitness center are located.Two basement levels lie below the plaza level.The guest rooms start at the second level above the lobby level.The Employer's operations are functionally divided into five divisionsand approximately 30 departments.The divisions are personnel,sales andmarketing,food and beverage,rooms division,and accounting.The per-sonnel division does not have any departments under it.The departmentunder the sales and marketing division are marketing,group services,convention services,leisure sales,tour and travel sales,and executivebusiness sales.The departments under the food and beverage division arebanquets,beverage,employee cafeteria,Cafe L.A.,Alexander's Restau-rant,CoconutWillie'sRestaurant/Snack Bar,banquet houseperson,stewarding,and culinary(kitchen).The departments in the rooms divi-sion are the front office,guest services,housekeeping and laundry, engi-neering,assistantmanager,reservations,tower,PBX, and security. Thedepartments in the accounting division are purchasing,restaurant cash-iers,frontoffice cashiers,night audit,payroll,accounts payable/-receivable and administrative accounting,and receiving.Approximately1000 employees are employed in the Employer's hotel. The Hotel openedfor business on or about August 1, 1983.The record establishes that each division has a specific function andoverall responsibility.Each department within a division further has aspecific function and specific responsibilities which are part of the overallfunction of the division it is under.With regard to the managerial hierachy,the general manager is chief incommand at the hotel.Next in line is the resident manager. Third incommand is the assistant manager on duty(MOD). Further,each depart-ment has a head person who also reports directly to the resident manag-er.The authority of the department head is equal to that of the MOD,except the authority of the MOD applies to the general operation of theentire hotel,whereas the authority of a department head applies to a par-ticular department.There are further supervisory levels within the vari-ous departments under the department heads.The Engineering(Maintenance)DepartmentThe engineering department(interchangeably referred to as the mainte-nance department)ischarged with responsibility for the general mainte-nance and repair of the entire hotel.No other department has this respon-sibility.Consistent with its responsibility,the engineering department hasinstituted a broad program of preventive maintenance for the machineryand electro-mechanical equipment in the hotel Since the Employer'shotel is still quite new, much of the maintenance on the hotel's machineryand equipment,and structure is still performed by the original subcon-tractors or other outside contractors.Further,the record discloses thatthe engineering department has a separate budget from other hotel de-partments to achieve its designated function.The engineering departmentmakes quarterly reports to the Hilton Hotel Corporation concerning theoperations of the engineering department.Department meetings are held once a month for engineering depart-ment employees to discuss matters of concern to the department.No non-engineering department employees,except for the resident manager onoccasion,have attended these meetings.The engineering department isstaffed with approximately 27 individuals.By classification,at the time ofhearing,the engineering staff consisted of the chief engineer,the assistantchief engineer,the general maintenance supervisor,an office secretary, apurchasing person,a tool room attendant, two utility persons,eight gen-eralmaintenance persons,a maintenance helper, an exhibit hall set-upperson,an electrician,a painter,a carpenter,two air conditioning me-chanics,a laundry mechanic,a kitchen mechanic and a boiler mechanic.The engineering department is physically located in the basement of thehotel on the parking-2 (P-2) level.The department is physically dividedinto a general maintenance shop,a tool room,the chief engineers office,an office shared by the office secretary,assistant chief engineer and themaintenance supervisor,a locker room and separate shops for the variousmechanics.The separate shops within the engineering department are the kitchenshop, the air-conditioning shop,the paint shop,the carpenter's shop, theelectrical shop,and the laundry shop.In addition,a separate locksmithshop is located in the engineering department for use by the hotel lock-smiths who are assigned to the Employer's security department. All ofthe shops have doors with locks The doors of all shops,except for thegeneral maintenance shop,are kept closed and locked unless the assignedmechanic is performing work in his assigned shop. Only the engineeringThe engineering department works three shifts per day, seven days perweek,seven and one-half hours per shift.The day shift is from 7 a in. to3 p.m. Swing shift is from 3 p.m. to I I p in.Midnight shift is from I Ip.m. to 7 a.m. Only two employees, who are general maintenance per-sons,work for the engineering department during the swing shift Only363one employee,also a general maintenance person,works for the engineer-ing department during the midnight shift.The work weeks and workshifts for engineering department employees are staggered and alternatedto cover the entire seven-day work week. The number and length ofwork shifts vary by department within the Employer's hotel. Further, allnon-managerial engineering department employees wear uniforms consist-ing of light brown shirts and dark brown pants. They also wear bluebadges No other employees in the hotel wear this kind of uniform.The chief engineer is the department head in the engineering depart-ment.As such,he is ultimately responsible for directing all employees as-signed to the engineering department,and for directing the work done bythe department. The assistant chief engineer reports directly to the chiefengineer. As such,he is second in command and is responsible for overallsupervision of all personnel in the engineering department other than thechief engineer The parties stipulated that the chief engineer and the as-sistant chief engineer,based on their responsibly directing employeesunder them,are supervisors within the meaning of the Act.Based on theparties'stipulation and the record as a whole,I find that the chief engi-neer and the assistant chief engineer are supervisors,within the meaningof Section 2(11) of the Act.Accordingly,I shall exclude them from theunit.The supervisory status of the maintenance supervisor has been ques-tioned.The record establishes that the maintenance supervisor is theoverall supervisor of all maintenance engineers.As such,he exercises au-thority over the maintenance engineers by assigning their work to them,instructing them regarding the performance of their work,authorizingovertime,authorizing them to arrive for work late or to leave workearly,writing performance evaluations concerning their work perform-ance,and issuing verbal reprimands Further,written recommendationswhich the maintenance supervisor is authorized to make concerning rep-rimands and discipline of the maintenance engineers are followed by theassistant chief engineer.Additionally,the maintenance supervisor spendsapproximately 90 percent of his time supervising department employees,as opposed to 10 percent of his time performing engineering duties. Hisduties also include attending meetings with other department heads toschedule work to be done by the engineering department. The mainte-nance supervisor, like the chief and the assistant chief engineer,is not re-quired to wear the full uniform worn by the other engineers in the de-partment.Moreover,the maintenance supervisor,like the chief and assist-ant chief engineer, is entrusted with one of the three master engineeringkeys in the department.The maintenance engineer also receives a higherrate of pay than the other engineers in the department, excluding thechief and the assistant chief engineer Based on the foregoing,and therecord as a whole,Ifind that the maintenance supervisor exercised someof the indicia of supervisory authority described by the Act. In thisregard,Inote in particular that he responsibly directs the work of othermaintenance engineers and makes effective recommendations concerningdiscipline I therefore find that the maintenance supervisor is a supervisorwithin the meaning of Section 2(11) of the Act. Accordingly,the mainte-nance supervisor shall be excluded from the unit.There is some evidence that engineering department employees occa-sionally receive instruction concerning their work from management em-ployees or department heads other than the engineering department su-pervisors.Such occasions occur when engineers respond to requests fromvarious departments to effect maintenance and/or repairs in the variousdepartments or areas of the hotel In these situations,the occasional su-pervision amounts to little more than a department head (or hotel guestor lower level employee in some instances)pointing out the specificproblem and/or the desired remedy or result.Such supervision or in-struction for the most part is merely incidental to the nature of the engi-neers work. In such instances,the supervisor or individual giving theseinstructions to the engineer has no authority,in connection with the jobin question,to compel the particular engineer to perform the requestedwork or to evaluate or discipline the engineer for poor work perform-ance. Further there is no record evidence that the supervisor or depart-ment heads exercise any other supervisory authority over the engineers inthese situations. In this regard, the record establishes that if a departmenthead other than the chief engineer tells an engineer to perform a jobwithin the scope of the engineering department's function,the engineermay elect to perform the job or request that the department head submita work order directly to the engineering department.When the engineerdoes perform the work,he does so only because he has already been in-structed by his engineering department supervisor that he may performthe task.Further,the record establishes that for the most part the depart-ment heads or other employees or guests in question who give instructionto the engineers concerning their work give no instructions or supervi-sion concerning the mechanical,technical or procedural aspect of thework to be performed. 364DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe record establishes that neither the chief or assistant chief engineernor the maintenance supervisor are on duty at the hotel during the swingor midnight shifts Thus, the three general maintenance persons on dutyduring said shifts technically report directly to the MOD at such timesAs a practical matter however, these engineers function with little super-vision, if any, from the MODThe duties and responsibilities, skill levels and abilities, education andbackgrounds vary somewhat between the various employee classificationsin the engineeringdepartmentIn this regard,the utility person, whoearns $4 50 to $7 per hour, is primarily responsible for cleaning thehotel's swimmmg pools, Jacuzzis, and air filters and cares for the hotelgarden areas The record contains no evidence of concerning skills, edu-cational or background experience requirements for the utility personHowever, utility persons receive on-the-job training (OJT) and may bepromoted to the general maintenance person positionThe general maintenance person, who earns $9 50 to $10 per hour, isprimarily responsible for general maintenance repairs to the hotel, andpreventive maintenance on engineering associated equipment The gener-almaintenance person is also responsible for'responding to general trou-ble calls initiated by guests and other hotel employeesWith regard toskills and abilities, the general maintenance person must be able to readand understand building electrical and plumbing blueprints, be able to useall basic hand power tools, repair various piping and valves and troubleshoot and correct electrical, air conditioning, refrigeration, heating, boilerand associated equipment The general maintenance person is required tohave a high school or trade school education or equivalent work experi-ence, and two to three years of general maintenance background experi-ence Specific duties that the general maintenance persons have per-formed at the hotel include clearing clogged drains and toilets, repairingleaking plumbing, constructing rooms, trouble shooting and adjusting airconditioners, welding (both arc and gas), replacing burned-out lightbulbs,replacing and/or repairing broken electrical wall outlets and light sock-ets,rewiring thermostats, repairing and trouble shooting coffee urns,dishwashers, airhandlers, boilers, oil heaters and laundry equipment, andperforming preventive maintenance on emergency. generatorsThe maintenance helper earns $4 40 to $5 per hour The record doesnot establish the precise duties and skill, educational or experience re-quirements for this positionThe exhibit hall set up person (also called the exhibit electrician), whoearns $12 25 to $15 50 per hour, is responsible for providing to exhibitcustomers of the hotel sufficient electrical outlets which will supply thenecessary electrical power to run their exhibits In the absence of exhibitcustomers, the exhibit electrician performs preventive maintenance andnecessary repair on electrical motors, and assists the electrician with elec-trical projectsThe exhibit electrician was originally hired as a generalmaintenance person In addition to his engineering department duties, theexhibit electrician is one of two employees who has a class-II drivers li-cense In cases where the hotel expects a large number of guests to needrides to the hotel from a large carrier such as the airport, the exhibit elec-trician can be used to assist the quest services department by driving ashuttle bus The record is not clear whether such duty will be performedin lieu of or in addition to his regular duties To date, neither of the twoengineeringdepartment employees has performed bus driving dutiesThe electrician, who earns $12 25 to $15 50 per hour, is responsible forkeeping electricalequipment,motors, switches, switchboards, and otherelectricalmechanisms, in good repair, and to replace defective ballasts,burned-out fuses, switches and motors Further, the electrician is respon-sible for replacing defective wiring, making corrections to new electricalinstallations, performing preventive maintenance on all electrical and as-sorted equipment,installingfixtures,motors and other electrical equip-ment, assisting in training and orientation of engineering department per-sonnel, and performing other duties as required by engineering depart-ment supervision In performing these duties and responsibilities, the elec-tricianmust be able to read and understand electrical and building blue-prints, trouble shoot and correct electrical problems, run conduit for elec-tricalwire, and make installation or repair of motors, fixtures and otherelectrical equipment Further, the electrician must be able to use electn-calmeters and devices and all basic hand and power tools The electri-cian is required to have a high school or trade school education or equiv-alentwork experience and three to four years of general or master elec-trical backgroundThe painter, who earns $12 25 to $12 75 per hour, is responsible forpainting, installingdrywall and hanging vinyl The record does not estab-lish any educational requirements for the painter, however, the painter at-tended a trade school Thereafter, the painter worked in an apprentice-ship program with a painting contractor The painter works alone anduses his own tools The painter is one of the engineering department em-ployees who has been asked to drive the shuttle bus on an emergencystandby basisThe carpenter, who earns $12 25 to $15 50 per hour, is responsible forcarpentry work at the hotel, including hanging doors and building andinstallingcabinets and shelves In performing his work, he is never assist-ed by nonengineering department employees He performs 90 percent ofhiswork in the carpenter's shop, and uses his own tools valued at about$2,000The record does not establish educational or skill requirementsfor the carpenter However, the record does establish that the carpenterspent two years in an apprenticeship program Thereafter, he worked for10 years as a finish carpenterThe carpenter only works with engineering department employees,except for work he performs with the locksmith in connection with hang-ing doorsThe air conditioning mechanics, who earn $12 25 to $12 75 per hour,are responsible for keeping air conditioning, refrigeration, and heatingequipment, pumps, piping, valves, motors, compressors, and electricalmechanisms in good repair and operating condition Further, they are re-sponsible for installing or replacing compressors, switches, pumps, piping,valves, electrical components and motors, performing preventive mainte-nance on all air conditioning, heating, refrigeration and associated equip-ment, and for assisting in training and orientation of engineering depart-ment personnel In performing these duties and responsibilities, the airconditioningmechanics must be able to read and understand building,electrical and piping blueprints, trouble shoot and correct air condition-ing, refrigeration and heating problems, install or repair pumps, piping,valves,motors, switches, compressors and other air conditioning, refrig-eration, and heating components, charge refrigeration systems to properoperating pressures, clean air cooled and water cooled condensers, anduse all basic hand and power tools The air conditioning mechanics arerequired to have a high school/trade school education or equivalentwork experience and have four to five years of hermetic, centrifugal, andreciprocating compressor operator backgroundThe laundry mechanic, who earns $12 25 to $12 75 per hour, is respon-sible for performing preventive maintenance and repair on laundry equip-mentExamples of the laundry mechanic's duties include replacingburned-out motors and repair of hydraulic systems The record does notestablish educational requirements for the laundry mechanic, however,the position requires prior experience in working on washing machinesThe kitchen and refrigeration mechanic, who earns $12 25 to $12 75per hour, is responsible for maintaining and repairing the kitchen equip-ment, including stoves, ovens, dishwashers, disposals, exhaust fans, walkinfreezers and an ice machine, all ice machines on the various floors of thehotel, boilers, and laundry equipment In so doing, the kitchen mechanicspends about four hours per day in the hotel kitchens and one to twohours per day in the engineering department kitchen shop He is neverassisted in the technical performance of his duties by non-engineering de-partment employees Although the record does not establish requirementsfor the kitchen mechanic in terms of precise abilities, skills, education andexperience, the record disclosed that the kitchen mechanic uses a varityof electrical meters, gauges and hand tools He attended a trade schoolwhere he received a certificate in air conditioning, refrigeration and heat-ingFurther, the kitchen mechanic has past work experience in otherhotels on air conditioning, refrigeration, heating and kitchen equipmentThe boiler mechanic, who earns $12 25 to $1400 per hour, is responsi-' ble for keeping boiler equipment, pumps, motors, piping, valves, and elec-tricalmechanisms in good repair and operating condition, installing or re-placing pumps, piping, valves, motors, switches, external and internalboiler components, performing preventive maintenance on all boilers andassociated equipment, and assisting in training and orientation of engi-neering department personnel In performing these duties and responsibil-ities, the boiler mechanic must be able to read and understand building,electrical and piping blueprints, trouble shoot and correct boiler prob-lems,make installation or repair of pumps, valves, piping, internal, andexternal boiler components, clean and repair watersides and firesides,pressure test boilers, and use all basic hand and power tools The boilermechanic is required to have a high shcool or trade school education orequivalent work experience, and three to four years of marine or station-ary boiler operation background The boiler machinic spends about 50percent of his time in the boiler room and visits the laundry room abouteight times per day to make checks on the boiler located thereWith regard to the tool room person and the purchasing person, therecord did not disclose any requirements for education, skills or abilities.The record does establish that the tool room person works in the engi-neering department tool room and is responsible for handing or checkingout tools The purchasing person is responsible for'purchasing all materi-als, equipment and parts needed by the engineering department to fulfillitsdepartmental responsibilityThe parties stipulated that the tool roomperson and the purchasing person share sufficient community of interestwith the other nonsupervisory engineering department employees to be HILTON HOTEL CORP.365included with them in the unit.Accordingly,Ifind that the tool roomperson and purchasing person share a sufficient community of interestwith the engineering department employees for the purpose^r '^ilectivebargaining.I shall include them in the unit.The record establishes that the office secretary assists the chief engi-neer with various activities which are necessary to maintain departmentrecords, communications and compliance with hotel and corporate poli-cies.Further,the office secretary maintains engineering department files,prepares personnel authorization forms,department personnel records,answers the engineering office telephone,screens calls and takes mes-sages,types memoranda,letters,and reports,and performs duplicationand distribution tasks.The parties made no contentions regarding the unitplacement of the office secretary.However,based on the record as awhole,Ifind that the office secretary is an office clerical employee.Thus,Iwill exclude the office secretary from the unit.See,HygeiaCoca-Cola Bottling Company,192 NLRB 1127,1129 (1971);Westinghouse Elec-tricCorporation,118 NLRB 1043 (1957).Engineers generally receive their work assignments in the form ofwork tickets. No other department in the hotel uses the work ticketsystem.Any person in the hotel may write out a work ticket,submit it tothe proper supervisor or department head and then have it transferred tothe engineering department to have the work done.The engineering su-pervisors will then assign the work to engineers in the department. Somework requests,usually trouble calls, are made to the engineering depart-ment employees through PBX operatiors.The operators receive the callsdirectly from the person who has the problem.The call is logged by theoperator and then relayed directly with the use of radios to the engineerwho has been assigned to receive such calls.Other work requests aremade directly to engineers by employees in the various department whenthe engineers are in those areas of the hotel.The engineer may at his diq-cretion perform the work or request the person to submit a work ticketto the engineering departmentEngineering department employees work in contact with many nonen-gineering employees when performing their day-to-daywork.In thisregard,on occasion,engineers work in the presence of housekeeping em-ployees while performing work in guest rooms,for example,repairingplumbing during water spills and floods while housekeeping employeesmay be clearing the water away.Further,an engineer may ask a house-keeping employee,or an employer in any other department,for clarifica-tion or the location of a work request once the engineer gets to the gen-eral area where the work is to be performed.Engineers also have contactwith security guards who often stand nearby the areas where engineersareworking when safety or other security concerns exist. Engineersi,nen need to obtain keys from a front desk employee in order to get intoan -ties where work needs to be performed On finishing a work requestrelayed by a PBX operator,an engineer customarily reports to the opera-tor that the job has been completed. Both engineers and security guardsrespond to hotel emergency alarms.Engineers also occasionally train orexplain to employees in the various departments the proper proceduresfor operating the equipment in the various departments which the engi-neers are responsible for maintaining.When engineers hang flags, theymust obtain them from the bellmen.A doorman may direct traffic aroundthe working engineer.With regard to interchangeability between employees of the engineer-ing department and other departments of the hotel,the record establishesthat about six employees have been permanently transferred into the en-gineering department from other hotel departments, pursuant to thehotel's transfer policy.There is no evidence of transfers from the engi-neering department to other departments.There is also no evidence oftemporary transfers into the engineering department within the past year.Further,there is some evidence that an engineer worked as a cookduring the"Olympics"in Los Angeles,but the record is not clear that atemporary transfer was involvedThe record reflects that although the engineering department is primar-ily rsponsible for general maintenance and repair of the entire hotel, somenonengineenng employees will on occasion perform maintenance andrepairwork.In this regard,housekeeping employees will replace aburned-out light bulb in a guest room or change a vacuum cleaner beltrather than have an engineer take the time to perform that job.Similarly,fou,3 and beverage employees will replace light bulbs in the restaurantareas.The pastry chef will lubricate and perform minor repairs on someof his cooking equipment rather than call an engineer in to do it. Addi-tionally,some department heads or supervisors keep hand tools,such ashammers,screwdrivers,and glue,to effect minor repairs within their de-partments rather than to wait for engineers to perform the work.Engineering department employees receive the same employee benefits,such as paid sick leave,jury duty,funeral leave and holiday pay, as otheremployees in the hotel.Health and welfare coverage is the same for allemployees.All employees are subjectto the same wage policywhich re-quires an evaluationafter thefirst90 dayson the joband a possiblesalary increase at that time,and yearly salary increases thereafter. Allemployees have the same pay day,overtime policy,personnel policiesand seniority system.All employees eat and take breaks in the same em-ployee cafeteria and receive free meals,and park in the same parking lot.Uniforms are provided to all of the 80 to 90 percent of the hotel employ-ees who wear them All employees punch in on a time clock,however,the engineering department employees must also sign in at the engineer-ing departmentFunuiuns of Specific Non-Engineering Divisions/DepartmentsThe personnel department is responsible for final personnel actions, in-cluding hiring and firing,interviewing of job applicants,counseling,disci-plinary actions,grievance handling,benefits administration,training andemployee relations.The sales and marketing division is responsible for selling the hotelbookings,marketing the restaurants,and other services for sale by thehotel.Its employees are a combination of hourly and salaried employees.The food and beverage division departments have a variety of func-tions.In this regard,the banquet department is responsible for serving thefood and beverages at the banquets.Its employees earn $3.55 to $5.10 perhour,plus tips.The beverage department is responsible for all beveragesserved in the bars and restaurants.Its employees earn $3.45 to $6 50 perhour.The restaurants and employee cafeteria are responsible for foodpreparation and service to restaurant customers and employees.Their employees earn $3.45 to $6.50 per hour,plus tips.The banquethousepersons department is responsible for setting up furniture and otherequipment for banquet functions.Its employees earn $5.25 perhour. Thestewarding department is responsible for cleaning the kitchen and wash-ing dishes.Its employees earn $4.25 to $4.75 per hour.The culinary de-partment is responsible for cookingfood for therestaurants and banquets.Its employer earn $4.50 to $6.75 per hour.Within the rooms division,the front office department is responsiblefor checking in guests and answering their questions.Its employees earn$6.25 to$6 75 per hour.The guest services department is responsible fortransporting guests in the hotel's courtesy vans,and helping guests withtheir luggage on arrival and departures.Its employees earn $3.75 to $4.50per hour,plus tips The housekeeping department is responsible for main-taining guest rooms, including cleaning, bed making,vacuuming and re-porting room problems. Its employees,who wear yellow identificationbadges,earn $4.25 to$4.75 per hour.The securitydepartment is responsi-ble for hotelsafety. Its employees,who are security guards and lock-smiths,earn $6 00 to $6.50 per hour and $6.00 to$10.80 per hour respec-tively.Security department employees wear red identification badges.Within the accounting department, the purchasing department is re-sponsible for hotel purchasing which is not done through the engineeringdepartment.Its employees earn $5.50 to $6.00 per hour.The restaurantcashier department is responsible for providing cashiers to operate all ofthe cash registers in the hotel restaurants.The cashier department is re-sponsible for billing and checking guests out of the hotel and providingguests with requested information.The frontoffice cashier earns $6.25 to$6.75 per hour.The night audit department is responsible for auditing allroom revenue, posting of guest charges and balancing accounts.Its em-ployees earn$6.50 to $7.00 per hour Hourly employees in the payrolldepartment and general accounting departments earn$7.10 per hour.AreaBargainingHistoryThe parties stipulated that there is a local bargaining pattern and sepa-rate unit representation of engineering/maintenance employees at hotelssimilar to that operated by the Employer in the instant case.Further, theparties stipulated that the local bargaining pattern which consists of bothoverall units and smaller units of employees employed at full-servicehotels such as that operated by the Employer,are a matter of industrialreality in Southern California and Southern Nevada.The record estab-lishes that the Petitioner represents employees in approximately 80 hotelsin Southern California and Southern Nevada. In the approximately 70 ofthese hotels where the Petitioner has contracts,all contracts cover bar-gaining units consisting of engineering or maintenance (where engineer-ing and maintenance are interchangeable terms)units alone. None of the'contracts covers wall-to-wall bargaining units.The Appropriate UnitThe Board's policy forunit determination in the hotel industry is thatitwill consider each case on the facts peculiar to it in order to decidewhere thetrue community of interest lies among particular employees ofa hotel.John Hammonds and Roy Winegardner, Partners, d/b/a 77 Operat- 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmg Company d/b/a Holiday Inn Restaurant,160 NLRB 927 (1966) TheBoard further clarified its policy inDunfey Family Corporation d/b/aSheratonMotor inn,210 NLRB 790 (1974), wherein it stated that "theBoard's intentionis to apply to the hotel industry the general criteriaused for determining units in other industries and to make unit determina-tion after weighing all the factors present in each case, such as the dis-tinctions in skills and function of particular employee groupings, theirseparate supervision, the employer's organizational structure, and differ-ences in wagesand hours " The Board also finds a petitioner'sunit de-sires to be relevant consideration to a determination of a unit's appropri-atenessMarks Oxygen Co of Alabama,147 NLRB 228, 230 (1964) Addi-tionally, the Act does not require the unit for bargaining to be theonlyappropriate unit, or themostappropriate unitThe Act simply requiresthat the unit be "appropriate"to insurethe employees in each case thefullest freedom in the exercise of their rights guaranteed by the ActWestern and'Southern Life Insurance Company,163NLRB 138 (1967),Morand Brothers Beverage Co,91 NLRB 409 (1950)In the instant case, notwithstanding that none of the engineering de-partment employees are highly skilled, I find that there is a clear differ-ence in function between the engineering department employees and theemployees employed in the various other departments Although there issome evidence that nonengineering department employees perform workwhich is also done by engineers, I find there is substantial record evi-dence that there is a clear functional distinction between the essentiallymaintenanceand repair duties performed by the engineering departmentemployees in connection with the hotel's operating equipment, and theduties performed by the nonengineering department employees Further,Ifind that such overlapping work performanceisminimalIalso findthat the transfer of non-engineering department employees into the engi-neering department does not constitute a significant degree of inter-changeFurther, I find that the engineering department employees have sepa-rate supervision, special skills and training, a separate work area, and aseparate budget which is sufficient to give the engineers a separate func-tional identity.In view of the foregoing, and considering the record as a whole,noting in particular the separate identity and functions of the engineeringdepartment employees, separate immediate supervision,minimal inter-change with employees of other departments, the absence of a bargaininghistory among the Employer's employees, the fact that the Petitioner isseeking to representthe engineeringdepartment employees only, the factthat no other labor organization seeks a broader unit at this time, and thefact thata less thanoverall unit of the Employer's employees is clearlyfeasible in view of the mixed pattern of bargaining in the local area, Ifind thata unit limitedto the employees employed in the maintenancedepartment is appropriate SeeAnaheim Operating, Inc., d/b/a Sheraton-Anaheim Hotel,252 NLRB 959 (1980)In reaching this decision concerning the appropriate unit, I have fullyconsidered the Employer's post-hearing brief and supporting case author-ityHowever, although I do not reject the Employer's conclusion that awall-to-wall unit of the hotel's operational employees would constitute anappropriate unit, the Employer's conclusion that such a unit is theonlyappropriate unit is not supported by the record or the Employer's sup-porting argumentsLocksmithsDuring the hearing, an issue was raised concerning the unit placementof ,a locksmith and a locksmith helper The Petitioner contends that theselocksmiths have a sufficient community of interest with the engineeringdepartment employees to be included in a separate bargaining unit withthem The Employer failed to express any clear contentions regarding theplacement of its locksmithsThe record establishes that the locksmiths are officially assigned to thesecurity department, however, they work out of the locksmiths shopwhich is physically located in the engineering department The lock-smiths' shop is manned 70 percent of the workday by one or both of thelocksmithsAlthough the head supervisor for the locksmiths is the director of se-curity, the chief engineer assigns work to the locksmiths through engi-neering department work tickets, just as assignmentsaremade to engi-neersWhen locksmiths complete theirassignments,theymust turn incompleted work tickets either tothe assistantchief engineer or to themaintenance supervisor who will officially date and mark the forms ascompleted, before they are returnedto the issuingdepartments Further,the chiefengineerhas the authority to inspect work done by the lock-smiths The record establishes that the director of security will direct thatthe locksmiths perform re-keying work on various floors of the hotelHowever, the record is not clear whether these directives are issued di-rectly to the locksmiths or whether they are in the form of work ticketsand are assigned to the locksmiths by an engineering supervisor The as-sistant chiefengineeralso has authority to discipline and issue verbalwarnings to the locksmiths; however, he would also give notice of suchwarnings and discipline to the director of securityThe locksmith and the helper are responsible for repairing locks,making keys,installingdead bolts and new locks, rekeying old locks andinstalling doors, including all door hardware However, 90 percent of thelocksmith helpers timeis spent inmaking new keys In performing thiswork, the locksmith uses hand tools, special locksmith tools, and a key-making machine The locksmith spent a year in a trade school andworked for two years in the locksmith trade before becoming employedat the hotel as a locksmith Further, the locksmith has a permit whichwas issued and required by the City of Los Angeles to work as a lock-smith The locksmith currently wears the same uniform which is worn bythe security guards in the security department However, foran unspeci-fied period, he wore the engineering department uniform which differsfrom the security department uniformThe record establishes that the budget for the locksmith work is withinthe engineering department budget The chief engineer has authority toapprove or disapprove all purchasing requests made by the locksmithThe locksmith and the helper work one shift which is from 7 30 a in to3 30 p in During the swing and midnight shifts, the engineering depart-ment employees are responsible for handling locksmiths duties For thisreason, the locksmith gives weeklytraining to engineeringdepartmentemployees concerning locks and how to work with them The locksmithhas worked with the carpenter in hanging doors He does not work withor receive work assistance from any nonengmeermg employeesAlthough the locksmith and the helperare in thesecurity department,they perform no security guard duties In this regard, the record estab-lishes that the duties of the security guards includestandingguard out-side of guests rooms to prevent theft and to secure guests' property whenwork by hotel employeesis in progressin their rooms Further, securityguards respond to emergency alarms, patrol, observe and report anythingof value or interest regarding safety or security problems to the directorof security Security guards report rules infractions committeed by otherhotel employees, and restrain individuals from going into unauthorizedareas of the hotel Further, they are authorizedto use minimumforce toremove individuals from the hotel to preserve their lives or the lives ofothers, and they may arrest individuals on hotel propertyBased on the foregoing and the record as a whole, noting in particularthat the locksmith and the helper share with the engineerscommon su-pervision, a common workplace, similar skills and common work func-tions,Ifind that the locksmith and locksmith helper share a sufficientcommunity of interest with the engineering department employees towarrant their inclusion in the same unit Accordingly,Ishall includethem in the unit In so deciding, I also note that the locksmiths could notbe included in a unit with the security guards whoseduties are as de-scribed above In this regard, it is clear that the locksmiths are notguards, whereas the security guards appear to be guardswithin the mean-ing of Section 9(b)(3) of the Act since their duties clearly encompass en-forcing against employees and other persons rules to protect property ofthe Employer or to protect the safety of persons on the Employer'spremisesPetroleum Chemicals, Inc,121NLRB 630 (1958) Further, Inote the Petitoner's desire to represent the locksmiths along with the en-gineeringdepartment employeesBased upon the above, and the record as a whole, I find that the unitdescribed at paragraph 5 of this Decision is appropriate for purposes ofcollective bargaining within the meaning of the ActThere are approximately 25 employees in the appropriate unit